Frances E. Cummings v. Commissioner.Cummings v. CommissionerDocket No. 19137.United States Tax Court1949 Tax Ct. Memo LEXIS 135; 8 T.C.M. 632; T.C.M. (RIA) 49166; June 28, 19491949 Tax Ct. Memo LEXIS 135">*135  Cecil F. Rowe, Esq., for the petitioner. Melvin L. Sears, Esq., for the respondent.  MURDOCKMemorandum Opinion MURDOCK, Judge: The Commissioner determined a deficiency in the petitioner's income tax for 1944 in the amount of $455.72. The issue for decision is whether the petitioner is entitled to deduct $486.42, representing real estate taxes paid by the petitioner in 1944 on property in Newton, Massachusetts. The facts have been stipulated. The petitioner filed her individual income tax return for 1944 with the collector of internal revenue for the district of Massachusetts. The petitioner's mother, Rosamond F. Esty, created a trust on January 29, 1931. She provided in an amendment to the trust that an individual who had lived with her for a number of years should be allowed to occupy a property at 150 Monadanock Road, Newton, Massachusetts, for one year after the donor's death and after that year the trustees were to hold the property for the benefit of the petitioner in this case for her life, provided that she desired to live in the house and would pay the taxes and expenses incident thereto. Rosamond F. Esty died prior to 1943. The petitioner occupied1949 Tax Ct. Memo LEXIS 135">*136  and retained possession of the real estate during 1944 and paid taxes on that real estate for the years 1943 through 1945. Taxes for 1944 which were paid by the petitioner during 1944 amounted to $486.42. They were assessed in the name of the trustees. The petitioner was not a trustee. Apparently the petitioner claimed a deduction for the 1944 taxes on her return for 1944 and the Commissioner disallowed the deduction. The point in issue is decided for the petitioner upon authority of Cornelia C. F. Horsford, 2 T.C. 826">2 T.C. 826. Decision will be entered under Rule 50.